DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6-8, 12, 13, 16, 20, 21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 1, the phrases “a pair of rotational cams” and “a clamp for clamping the line under weight of the person wearing the line ascender” is indefinite because it is unclear whether the clamp is the same element as the pair of rotational cams.  It is noted that claim 1 subsequently recites that the “cams being independently rotatable . . . [to] an encapsulating configuration for encapsulating and clamping the line received therein.”  Thus, it is unclear whether the pair of rotational cams and the clamp are the same elements, distinct elements, or subsets of one another.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 7, 8, 12, 13, 16, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lowery (US 1,505,360) in view of Lob (US 2018/0104544) and further in view of AstvasaDoorian (US 6,286,625).
Regarding claim 1, Lowery discloses a line ascender for enabling a person to ascend a line (see FIGS. 1-12; see also page 1, lines 9-17), the line ascender comprising: a plate body (35) configured to be fastened about a leg or arm of the person (see FIGS. 1, 2); a pair of rotational cams (47, 48) rotationally mounted to the plate body (see FIGS. 6-9) and a clamp (47, 48) for clamping the line under weight of the person wearing the line ascender (see page 3, lines 9-20), said cams being rotatable relative to the plate body between an open configuration (see FIG. 6) in which a receiver is defined between the cams and the plate body for laterally receiving the line therein (see page 3, lines 5-20; see also FIG. 6)  and an encapsulating configuration for encapsulating and clamping the line received therein (see FIG. 7), wherein each of the pair of rotational cams has discrete, protruding surface teeth (63) defined thereon for gripping the line when in the open configuration and responsive to the weight of the person so as to cause the cams to move together to the encapsulating configuration without the need for a separate actuator (see page 2, lines 63-69; page 3, lines 1-20), wherein each of the pair of rotational cams has curves in a vertical and transverse plane such that the receiver tapers laterally to the line to facilitate engagement with the line and draw in and clamp the line when not centred or only shallowly received in the receiver (see page 3, lines 5-20; see also FIGS. 7, 8, 10), and wherein the cams are normally biased open such that responsive to the weight of the person being removed, the cams automatically return to the open configuration (see page 3, lines 5-9). 
Lowery does not disclose that the cams are independently rotatable.
Lob teaches a line ascender (see Abstract, FIG. 13), comprising a pair of cams (312, 313) that are independently rotatable (see FIGS. 12, 13).
It would have been obvious to configure the cams of Lowery to be independently rotatable by eliminating the meshing teeth (67) of the cams of Lowery to reduce the complexity of shape of the cams during manufacture and to eliminate the requirement for proper alignment of the cams with respect to each other during assembly, without losing any capability of a functioning line ascender (see e.g. Lob, FIGS. 12, 13, line ascender capable of operating without simultaneous operation of cams).  
Lowery does not disclose that each said cam includes a torsional spring to bias the cams away from each other. 
AstvasaDoorian teaches a line ascender (see Abstract, FIG. 3) comprising a pair of cams (36) wherein each said cam includes a torsional spring to bias the cams away from each other (see col. 5, lines 49-61).  
It would have been obvious to combine the torsional springs of AstvasaDoorian with the device of Lowery to ensure that the cams remain in the open position when weight is lifted from the device, thereby ensuring that the cams remain in an open position when external forces (such as gravity due to a non-vertical orientation of the cams, and/or motion applied by a user) are applied to the cams. 
Regarding claim 2, Lowery discloses that an errant rope can be readily received within the tapered receiver for re-engagement by the clamp (see page 1, lines 11-17, see page 3, lines 5-9).
Regarding claim 6, Lowery discloses that each cam tapers downwardly, in use, so that greater weight causes increased clamping as the clamped line forces free ends of the cams together (see page 3, lines 9-20).
Regarding claim 7, Lowery discloses that the cams have free ends that pinch the line, in use (see page 3, lines 9-20).
Regarding claim 8, Lowery discloses that the cams form a downwardly facing recess prior to clamping the line (see FIG. 6).
Regarding claim 12, Lowery discloses that a person can disengage from the line, mid-climb and without using their hands, to perform some tasks and then re-engage with the line to continue climbing (see page 1, lines 11-17, see page 3, lines 5-9).
Regarding claim 13, Lowery discloses that a mechanical restraint or stop (69) for restraining or stopping rotation of the cams (see page 2, lines 77-82).
Regarding claim 16, Lowery discloses that the discrete protruding surface teeth are angled downwards so that the line is gripped when moving through the clamp in one axial direction only (see page 2, lines 63-69; see also FIGS. 7, 8).
Regarding claim 20, Lowery discloses that the receiver is configured to draw in the received line during clamping (see page 3, lines 9-20).
Regarding claim 23, Lowery teaches that the person can move the leg or arm inwardly and downwardly to actuate the clamp (see page 1, lines 11-17, see page 3, lines 5-20).
Lowery does not disclose that the plate comprises slots for accommodating a fastening strap passing around the person, wherein the strap passes around the person's leg or arm and the person can move the leg or arm inwardly and downwardly to actuate the clamp.
Lob teaches a line ascender (see Abstract, FIG. 1) comprising a plate (37) comprising slots (36, 80, 94) for accommodating a fastening strap passing around the person (see FIGS. 3, 4), wherein the strap passes around the person's leg or arm (see FIGS. 3, 4).  
It would have been obvious to configure the plate of Lowery to have a plurality of slots so that the plate (90) of Lowery could be eliminated, thereby reducing the size, weight and cost of the device.  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lowery (US 1,505,360), Lob (US 2018/0104544) and AstvasaDoorian (US 6,286,625), as applied to claim 1, above, and further in view of Gryglas (US 4,092,941).
Regarding claim 21, Lowery discloses a body (35) to which the clamp is fastened (see FIGS. 3-5), said body comprising a plate (35).  
Lowery does not disclose that said cams are movable on the plate to accommodate lines of different diameters.
Gryglas teaches a clamp (see Abstract, FIGS. 1-8) comprising cams (19, 21), wherein the cams are movable on a plate (13) to accommodate lines of different diameters (see e.g. Gryglas, claims 1-4).
It would have been obvious to configure the cams of Lowery to be movable to allow the device to be used with a plurality of ropes having different diameters (see e.g. Gryglas, col. 1, line 61 to col. 2, line 13).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                         

December 17, 2022